Citation Nr: 1818992	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-34 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for PTSD. A notice of disagreement was filed in May 2013, a statement of the case was issued in November 2013, and a substantive appeal was received in December 2013.

The Veteran testified at a Board hearing in August 2015; the transcript is of record.

The Court has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4  (2009). Thus, the Board will also consider entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, hence the recharacterization of the issue hereinabove.

The Board reopened and remanded this matter for further development in March 2016.  Such has been completed and this matter is returned for further consideration.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with developmental disorders of borderline personality disorder and borderline intellectual function, with no evidence of any superimposed injury on these developmental disorders in service.

2.  An alcohol use disorder did not clearly and unmistakably pre-exist service.

3.  The Veteran has not been diagnosed with PTSD nor has he been shown by objective evidence to have any currently diagnosed psychiatric disability, to include alcohol use disorder or a depressive disorder that has been manifested as a result of active service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder, to include PTSD, alcohol use disorder or a depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

Service connection for certain chronic diseases, including psychosis and may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year (or in the case of tuberculosis, three years) from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In addition to the above criteria, claims of service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

If the evidence shows that a veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor.  38 C.F.R. § 3.304(f)(2).  Additionally, a stressor may be proven with lay statements alone if the veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  The Veteran is noted to not claim PTSD based on combat or due to fear of hostile military or terrorist activity.

Additionally although the Veteran initially made allegations of being subjected to verbal harassment including of a sexual nature in his August 2012 stressor statement, he denied being subjected to military sexual trauma in service in an October 15, 2009 VA Mental Health Consultation and in other evidence.  His representative also indicated that he was not claiming any stressors based on military sexual trauma or personal assault at the August 2015 hearing.  Transcript at pg. 15.  Thus, although he had been sent a development letter in October 2012 for a PTSD claim based on personal assault, further development and discussion of this matter based on personal assault is not indicated.  See Patton v. West, 12 Vet. App. 272 (1999), and VA ADJUDICATION PROCEDURAL MANUAL M21-M1, Part IV, Subpart ii, Section D.17 (formerly M21-1, Part III, para. 5.14c(5)) is not warranted. 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111. 

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability was due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

Service connection is possible for congenital or developmental diseases, but not congenital or developmental defects.  Quirin v. Shinseki, 22 Vet. App. 390 (2009). The presumption of soundness also applies to congenital or developmental diseases. Id.  Personality disorders and mental deficiency are not diseases or injuries pursuant to 38 C.F.R. § 3.303(c).  

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to diagnose psychiatric conditions or determine their cause, as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran here contends that service connection is warranted for a psychiatric disorder, including PTSD.  At his August 2015 hearing he testified that he used alcohol and marijuana prior to entry into service.  It was suggested at the Board hearing that he could have been experiencing a psychiatric disability manifested by substance abuse prior to entry into service and that his condition could have been aggravated during service. 08/24/2015 VBMS entry, Hearing Testimony at 3-4.  He testified that he and his friend, J.T., joined the military together and J.T. passed away in 1989 or 1990 while serving in Panama. The Veteran and J.T. were not stationed together, but he heard about J.T.'s death while he was stationed stateside.  He indicated that he felt depressed due to J.T.'s death and began drinking.  08/24/2015 VBMS entry, Hearing Testimony at 4-6. 

Service treatment records include some records of pre-service treatment for an accidental gunshot wound of his leg in October 1988, with a recent history of drinking 7-12 beers prior to the accident and physical examination noting that he smelled of alcohol.  On his entrance examination of February 1989 his psychiatric evaluation was normal and in the accompanying report of medical history, he checked the 'No' box for 'depression or excessive worry.'  He reported that he received a DUI in 1984 and that he underwent alcohol evaluation and counseling in 1985.  He indicated that he had no alcohol for 18 months in an October 1990 follow up for security clearance which also noted a DUI in 1984.  See 10/30/2009 VBMS entry, STR-Medical at 16-18, 41, 51.  

Enlistment documents in his service personnel records show that he answered "yes" to whether the use of alcohol or drugs resulted in job loss, arrest or suspension from school and he listed a number of pre-service arrests for minor incidents involving open containers, destruction of property and various driving offenses not involving DUI.  His service personnel records disclose multiple episodes of counseling for weight loss but no other disciplinary problems.  He was recommended separation from the service for failure to meet Army weight standards.  See 57 pg. SPRs at pg. 7-8, 32, 37-49.

Post-service records dated in 2009 and thereafter reflect diagnoses of depression, alcohol dependence, nicotine dependence, borderline personality disorder, and borderline intellectual functioning. See 10 pg. CAPRI received 05/07/2012; 26 pg. Medical Treatment Record-Government Facility received 04/16/2013; 51 pg. CAPRI received 10/07/2013 at 1-4.

Specifically, the Veteran underwent a private disability examination in conjunction with a Social Security disability claim in March 2009, with tests that included intellectual tests suggesting limitations in his intellectual functioning and other tests indicating that he had depression relative to drugs he had used and his past in general.  He was assessed with Axis I diagnoses of polysubstance abuse disorder, dysthymic disorder and Axis II borderline intellectual functioning.  See SSA records 174 pg. received 3/18/14 at pg. 145-148, 155.  Later in September 2009 he was seen for mental health treatment following a positive PTSD and depression screen, with a history of having used drugs especially methamphetamines but he had been off for a year.  He was presently using alcohol and was referred for further PTSD evaluation and treatment.  

The October 2009 mental health evaluation for PTSD reflects that the Veteran's report of symptoms did not meet DSM-IV diagnostic criteria for military related PTSD.  However, his current symptoms did meet the criteria for Major Depression - Recurrent.  Given his interview and responses on assessment instruments, he did not appear to report all of the symptoms required for a full PTSD diagnosis as required from the DSM-IV-TR.  Specifically, he did not appear to report at least one traumatic event while serving in the Army that meets DSM-IV diagnostic Criterion A for traumatic events.  He denied trauma from combat or military sexual trauma (MST) and he noted that he was discharged from the service for failing to meet the military weight standards.  He did not appear to be reporting re-experiencing symptoms associated with military service at the time of this interview.  He reported avoidance of trauma-related stimuli at a level that satisfies the criterion requirements.  Finally, he reported hyperarousal symptoms, however the symptoms were not associated with trauma, and were more likely associated with history of substance abuse and depression.  The evaluation noted an extensive history of alcohol use and he reported having been drinking heavily since the age of 12.  He also had a post service history of multiple drug use, but stopped using since 2008.  He indicated that he started drinking and using drugs heavily after service because he got depressed.  See 36 pg. VA medical records received 3/10/10 at pg. 1-2, 8-16.  

A November 2009 post evaluation note confirmed that the Veteran had not been diagnosed with PTSD in a recent evaluation, and was currently stressed and anxious from money problems and not working.  His sleep varied with his stress level.  His drug and alcohol history was also noted.  He did report nightmares, flashbacks and intrusive thoughts, although no specific stressor was cited as the cause.  He endorsed auditory hallucinations when using methamphetamine.  He was currently drinking 6 beers per week but used to drink very heavily (4-5 30 packs per week) when using methamphetamine which he stopped about a year and a half ago.  Following evaluation he was assessed with major depressive disorder (MDD) rule out bipolar disorder, methamphetamine dependence in full remission and history of alcohol dependence and cocaine abuse.  See 36 pg. VA medical records received 3/10/10 at pg. 20-27.  

Thereafter, records show ongoing VA treatment for psychiatric issues and alcohol problems from 2011 through 2013.  In March 2011 the Veteran was seen for medication management with complaints of depression worsening over circumstances and he was upset about car trouble that happened on the way to his appointment.  He denied any PTSD symptoms or drug use but was drinking about twice a week.    He was diagnosed with MDD, methamphetamine dependence in full  remission and a history of alcohol dependence and cocaine abuse.  See 26 pg. VA records received 4/16/13 pg. 17.  In May 2011 he was seen by primary care for a new patient evaluation with positive screens for PTSD and alcohol abuse.  He was referred for further evaluation by psychiatry, which evaluated him later in May 2011.  At that time it was noted that there were no PTSD stressors of record, with the Veteran again denying MST in service when asked.  He did state that he did some training in Korea but did not provide any stressful incidents from this.  He was assessed with depressive disorder NOS, recurrent brief depression occurring at least once a month.  PTSD was assessed per the Veteran's history and Axis II diagnosis was deferred.  See 51 pg. CAPRI received 10/7/13 at pages 34, 45.

The treatment records dated in June 2011 noted the Veteran's significant substance abuse history, as well as a pre-service history of doing poorly in school and attending special education classes..  He was diagnosed with Axis I diagnoses of depressive disorder not otherwise specified (NOS), and additionally was assigned Axis II diagnoses of borderline personality disorder and borderline intellectual function.  In September 2011 he was noted to have had an incident of heavy drinking accompanied by violent behavior of shooting a gun inside his house, with the same diagnoses given as in June 2011.  Likewise in December 2011 he related another violent incident in which he assaulted his brother that raised questions as to whether PTSD and depression could be a factor in his anger.  Again his significant substance abuse history was noted.  Id pg. 17-22, 26, 30-34.  

Records dated from 2012 through 2013 disclosed a slightly refined diagnoses for Axis I disorders, as beginning in January 2012 he was diagnosed with Axis I diagnoses of depressive disorder NOS, alcohol dependence, nicotine dependence.  The Axis II diagnoses continued to be borderline personality disorder and borderline intellectual function.  Additionally as noted in records from May 2012 and June 2013, his depressive disorder was described in the context of alcohol dependence.  The records throughout 2012 and 2013 disclosed that he had ongoing heavy alcohol usage and was not inclined to stop.  His mood was also affected by external circumstances as he attributed an irritable mood to an unfavorable housing situation he was presently in.  In September 2013 the Veteran's major issue was said to be his continued drinking.  Id. at 1-3, 6-10, 12-15,

The report of an August 2016 VA examination determined that the Veteran does not meet the diagnostic criteria for PTSD.  The only Axis I psychiatric diagnosis rendered was alcohol use disorder.  His pre-service psychiatric history included having been a below average student in school, with a diagnosis of ADHD reported by him although he denied treatment for this.  He reportedly received special education services throughout school with infractions, typically verbal in nature, resulting in multiple suspensions throughout school.  He was barely able to graduate from high school.  He also indicated that he was told by the military prior to service that he had an IQ of 76.  He reported having been fired from multiple jobs prior to service due to frequent tardiness and arguing with supervisors.  He denied any acts of self-harm prior to service, but did endorse a history of multiple assaults on others.  He endorsed an arrest for public intoxication prior to service; records were noted to show an arrest for DUI.

The examiner noted his history of service from March 1989 to December 1990 with an honorable discharge for failure to meet Army weight control standards, with no other disciplinary matters shown.  While he denied receiving mental health treatment in service, records indicate that he received substance abuse counseling.  Post service he reported having been fired from multiple jobs for reasons such as methamphetamine use, and arguing with supervisors.  He hadn't worked since 2005.  He also had a history of assaulting others.  He reported receiving outpatient mental health treatment through the VA.  He reported currently taking his prescribed bupropion and sertraline to manage mental health symptoms.  He also related that he is prescribed zolpidem, but has discontinued the medication as he perceived no benefit.  He denied psychiatric hospitalizations.  He denied a history of suicide attempts but then described an incident where he drank alcohol mixed with painkillers and shot a gun in his house.  

Regarding substance abuse, the Veteran conceded that he used to drink a little prior to service and denied a pre-service history of significant drug abuse.  He denied any changes in his alcohol use during his military service, noting that he and fellow service members regularly consumed alcohol.  He denied any legal or military disciplinary issues related to alcohol use and denied a military history of drug abuse of any significance.  He described an extensive post service history of methamphetamine use for many years but he had been sober from methamphetamines for the past eight years.  However, he currently consumed at least 12 beers per day, experienced delirium tremens every morning, and developed an increased tolerance to alcohol.

The lone stressor he reported was that a childhood friend and fellow service
member was killed in Panama.  The Veteran confirmed that he was stateside when his friend was killed in Panama.  He described that they were friends in school but were not best friends.  The VA examiner determined that this stressor did not meet Criterion A to support the diagnosis of PTSD.  It was not related to fear of hostile military or terrorist activity and was not related to personal assault.  As for PTSD symptoms, none were reported.  

During the evaluation, the Veteran  presented as calm, cooperative, and attentive. He appeared to answer all questions in an open and honest manner but often struggled to provide concrete details when asked to clarify things and so was considered to be a questionable historian.  Mental status examination was otherwise unremarkable for evidence of disorientation, psychosis or other major thought disorder.  However he did have a history of inappropriate behavior of violence towards others, and was found to have fair impulse control due to such violence.  He had mild impairment for remote memory and moderate impairment for recent memory.  He was competed to manage his finances.  

Again, it was noted that the Veteran did not meet the diagnostic criteria for PTSD based on his reported stressor failing to meet the definition for a traumatic stressor.  Regarding other psychiatric symptoms, he denied experiencing persistent mood disturbances, although he would become easily angered and irritated by situational factors that may arise throughout the day.  He reported difficulties maintaining sleep but typically slept seven hours per night.  He denied changes or disturbances in appetite or weight.  His reported energy level was low.  He described being highly impulsive with regard to assaultive behavior towards others.  

Again, his current status of alcohol use was at least a 12 pack of beer per day with daily awakening with delirium tremens and an increase in tolerance for alcohol over time.  The examiner noted the Veteran's pre service history of receiving special education services throughout school, and IQ test of 76, and observed that an IQ of 70 with functional impairments is the criteria for a mild Intellectual Disability.  The examiner opined that the Veteran's impaired judgment, sleep disturbances and mood reactivity can be accounted for by his borderline intellectual functioning cognitive status and his alcohol use problems.  The Veteran was noted to endorse symptoms consistent with a diagnosis of Alcohol Use Disorder. His current presentation warranted this diagnosis.  The Veteran did not endorse criteria consistent with any additional DSM-5 disorders. 

The examiner concluded that the Veteran currently meets the DSM-5 criteria for Alcohol Use Disorder but based on this evaluation, his symptoms of this disorder are less likely than not (less than 50/50 probability) a result of service or any incident therein.  He did not contend that his Alcohol Use Disorder existed prior to or during service, despite his reported arrest for public intoxication and record of DUI prior to service.  His borderline intellectual cognitive functioning likely impacted and influenced his alcohol related legal issues described above.  He did not describe a pattern of alcohol use during his military service to suggest that there were any clinically significant issues related to alcohol during that time period.  His pre-military alcohol related legal issues were deemed not wholly suggestive of a diagnosis, and therefore, it could not be concluded that they were clearly present prior to service.  Therefore, the veteran's Alcohol Use Disorder did not clearly and unmistakably manifest prior to active service.  

Having reviewed the evidence, the Board finds that service connection is not warranted for any psychiatric disorder to include PTSD.

The preponderance of the evidence reflects that the Veteran does not meet the diagnostic criteria for PTSD, to include the findings from the October 2009 mental health evaluation for PTSD and other VA medical records which declined to diagnose PTSD.  Additionally the Board lends great weight to the August 2016 VA examination in which the examiner after review of the evidence and examination of the Veteran determined that the diagnostic criteria for PTSD have not been met.  This opinion was accompanied by adequate rationale.  Further there is not shown to be any medical evidence that directly contradicts this opinion.  Rather, the evidence, including the October 2009 mental health evaluation are shown to support the unfavorable opinion of the August 2016 VA examiner.  Hence because the diagnostic criteria for PTSD is not shown to be met, service connection for PTSD is not warranted.

Regarding other psychiatric disorders, the Board further finds that the evidence does not support a grant of service connection.  Although some of the records from 2009 to 2012 diagnosed a depressive disorder either of MDD or depressive disorder NOS, none of the records appear to link these diagnoses, nor any other psychiatric disorders to service.  Rather some of the records appear to link the depression symptoms to his alcohol usage including in May 2012 and June 2013.  

More significantly, the VA examiner in August 2016 concluded that the only Axis I diagnosis currently met was that of Alcohol Use Disorder, which was deemed less likely than not a result of service or any incident therein.  Again, this opinion was provided with adequate rationale and explanation as to how issues such as impaired judgment, sleep disturbances and mood reactivity can be accounted for by his borderline intellectual functioning cognitive status and his alcohol use problems.  Again, there is not shown to be evidence which directly contradicts this examiner's findings, but in certain instances appears to support these findings such as the records from May 2012 and June 2013.  Thus the Board adopts the opinion of the August 2016 VA examiner finding that the Axis I diagnosis of alcohol use disorder is not related to service.

Furthermore, the evidence does not support a finding that this clearly and unmistakably pre-existed service.  A history of alcohol related legal issues was noted prior to entry to service by the Veteran's entrance examination's report of medical history as well as enlistment documents in service treatment records.  However there was no specific diagnosis of an alcohol use disorder or any other mental disorder made prior to service or at any time in service.  In fact, the evidence disclosed that the Veteran had stopped drinking for 18 months per an October 1990 security clearance examination document.  Although the various post service psychiatric treatment records also noted a history of alcohol consumption prior to service, none of them specifically indicated that a diagnosed alcohol use disorder pre-existed service.  Finally, the examiner in the August 2016 VA examination concluded that the alcohol use disorder did not pre-exist service and provided adequate rationale for this opinion.  Again, none of the medical evidence is shown to directly contradict this opinion and the Board adopts the examiner's findings that the alcohol use disorder did not pre-exist service, and was not incurred in or otherwise caused by service.

Because the evidence does not support a finding of a diagnosed alcohol use disorder that pre-existed service, there is no need to further discuss the potential applicability of presumptions of soundness or of aggravation of the alcohol use disorder.  Instead for reasons discussed above, the Board finds that the evidence does not support a grant of service connection for an alcohol use disorder on a direct basis.  

With respect to the Axis II diagnoses shown in the record, which include borderline personality disorder and borderline intellectual function, these diagnoses are reserved for developmental disorders under the DSM.  Again it is noted that mental defects such as borderline intellectual function and personality disorders are not considered disabilities for VA purposes.  There is also no evidence that the Veteran ever sustained a head injury in service or other superimposed injury in service for which his intellectual difficulties could be attributed to.  See 38 C.F.R. §§ 3.303 (c), 4.9.  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 F ed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence that such occurred in this case. 

To the extent that the Veteran is claiming a link between any psychiatric disorder and service with lay testimony describing symptoms during and after service, the Board finds that he lacks the competence to provide diagnoses and etiological opinion in this regard.  Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d 1372  (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report symptoms of his claimed psychiatric disorder and to report a continuity of symptoms since service.  However, he is not competent to diagnose such disorder that requires performance of a specialized examination or diagnostic testing because he has not been shown to have any clinical experience, training, or education. Thus, his contentions that his left shoulder disability was incurred during service, including due to repetitive lifting are outweighed by the objective medical findings noted during the aforementioned examination conducted by a medical professional.

Under these circumstances, the preponderance of the evidence now of record is against the Veteran's claim of entitlement to service connection for any psychiatric disability.  The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran, and the service connection claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.




ORDER

Service connection for a psychiatric disorder is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


